Case: 09-30774 Document: 00511287336 Page: 1 Date Filed: 11/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 8, 2010
                                     No. 09-30774
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

AARON ALEXANDER BOUTTE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 2:97-CR-20034-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Aaron Alexander Boutte, federal prisoner # 09562-035, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce the 324-month
sentence he received following his guilty plea conviction for conspiracy to
distribute and distribution of crack cocaine. Boutte contends that the district
court’s denial of his § 3582(c)(2) motion was error. Although he concedes that,
because he was held accountable for more than 4.5 kilograms of crack cocaine,
his guidelines range was unaffected by the retroactive crack cocaine

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-30774 Document: 00511287336 Page: 2 Date Filed: 11/08/2010

                                  No. 09-30774

amendments, he nevertheless urges that Booker v. United States, 543 U.S. 220
(2005), Kimbrough v. United States, 552 U.S. 85 (2007), and Gall v. United
States, 552 U.S. 38 (2007), should apply in § 3582(c)(2) proceedings, allowing
district courts to impose sentences lower than the two-level adjustment
contemplated by the crack cocaine amendments based on the factors set forth in
18 U.S.C. § 3553(a).
      We review the district court’s decision for an abuse of discretion. United
States v. Boe, 117 F.3d 830, 831 (5th Cir. 1997). As Boutte concedes, because his
offense involved more than 4.5 kilograms of crack cocaine, the retroactive crack
amendment does not lower his guidelines range, and the district court did not
abuse its discretion in refusing to reduce his sentence.      See § 3582(c)(2);
U.S.S.G. §§ 1B1.10, comment. (n.1A) and 2D1.1. Moreover, the Supreme Court’s
decision in Booker does not apply to sentence reductions under § 3582(c)(2)
because such proceedings are not full resentencings. United States v. Doublin,
572 F.3d 235, 238 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009); see also Dillon
v. United States, 130 S. Ct. 2683, 2691-93 (2010). Boutte’s argument based on
Booker and its progeny is therefore unavailing.
      AFFIRMED.




                                        2